Citation Nr: 1041839	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and 
from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, 
inter alia, denied service connection for hypertension, PTSD, low 
back pain, blood in stool and internal bleeding.  The Veteran was 
provided a statement of the case on these issues, but responded 
with a substantive appeal only on the issues of entitlement to 
service connection for hypertension, PTSD, and low back pain.  

In July 2009, the RO in Seattle, Washington granted service 
connection for PTSD and assigned a noncompensable disability 
rating as of the date of the Veteran's claim.  The Jackson RO 
issued this rating decision in August 2009.  

In a May 2010 rating decision, issued in June 2010, the Jackson 
RO increased the Veteran's disability rating for his PTSD to 30 
percent, as of the date of the Veteran's claim.  As this rating 
does not represent the highest possible benefit, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

A June 2010 report of telephone contact and an August 2010 letter 
from the Veteran's representative reflect that the Veteran wished 
to withdraw his request for a hearing.  As such, his request for 
a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).
 

FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
Veteran's hypertension existed prior to his second period of 
active duty.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's hypertension was not aggravated beyond the natural 
progression of the condition during his second period of active 
duty.

3.  There is no competent medical evidence showing that the 
Veteran's low back pain is related to service.

4.  During the entire pendency of this appeal, the Veteran's PTSD 
has been manifested by chronic, moderate symptoms of recurring 
episodes of depression, anxiety, nightmares, flashbacks, startle 
response, poor concentration, anger, irritability, verbal 
aggression, intrusive thoughts about experiences in Iraq, 
thoughts of suicide, problems with concentration, alcohol abuse, 
moderate to severe impairment in social functioning, moderate 
impairment in occupational functioning disturbances of motivation 
and mood and difficulty in establishing and maintaining effective 
work and social relationships and a Global Assessment of 
Functioning (GAF) scores of 50 and 55, reflecting moderate 
symptoms such as occasional panic attacks or moderate difficulty 
in social, occupational, or school functioning such as few 
friends, conflicts with peer or coworkers.

5.  The Veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships


CONCLUSIONS OF LAW

1.  The Veteran's hypertension clearly and unmistakably existed 
prior to his second entry into military service, and the 
presumption of soundness at induction is rebutted.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

2.  The Veteran's preexisting hypertension was not aggravated by 
active service. 
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2010).

3.  Low back pain was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).   

4.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 50 percent, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 
3.159, 4.1-14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters sent 
to the appellant in April 2004, July 2004, September 2004 and 
April 2005 that fully addressed all notice elements and were sent 
prior to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA medical records and 
examination reports, non-VA medical records and lay statements 
have been associated with the record.  It should be noted that 
the Veteran has based his claims on his most recent period of 
active duty, from January 2003 to April 2004, and that these 
service treatment records are part of the claims file.  The 
Veteran had disc extrusion surgery in September 2007.  The 
treatment records reflecting the details of this surgery are not 
in the claims file; however, as the record reflects that this 
surgery was performed four years after he left service and that 
it is not related to the Veteran's active duty, the Board finds 
that a remand to obtain these records is unnecessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  The appellant was afforded VA medical 
examinations in March 2005, April 2007, and December 2009.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be established 
under the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive period.  
Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d).

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

A Veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been 
aggravated by active wartime service, where there is an increase 
in disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due to 
the natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting condition 
is noted upon entry into service, the Veteran is presumed to have 
been sound upon entry and then the burden falls on the government 
to rebut the presumption of soundness.  The Federal Circuit Court 
held, in Wagner, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 requires that 
VA shows by clear and unmistakable evidence that (1) the 
Veteran's disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service. 

Service connection - hypertension

The Veteran contends that his hypertension preexisted his period 
of active duty and that it was aggravated during that time.  He 
has asserted that his hypertension required an additional 
medication during his period of active duty.

Service treatment records from the Veteran's time in the National 
Guard in October, November 2000 and January 2001 shows that the 
Veteran was put on a permanent profile due to his high blood 
pressure, which was controlled by medication.  A March 2003 
service treatment record shows that the Veteran had a blood 
pressure check and that the examiner recommended adding a new 
medication, lisinopril.  In July 2003, the Veteran underwent a 
five day blood pressure check and was noted to have incomplete 
control over his blood pressure with Norvasc.  Lisinopril, was 
added.  An August 2003 service treatment record shows that the 
Veteran was checked to see if the new medication helped.  His 
blood pressure was normal.  In February 2004, the Veteran was 
found to have uncontrolled blood pressure, and he was placed on 
hydrochlorothiazide.  A March 2004 Report of Medical Assessment 
shows that the Veteran's blood pressure was controlled with 
medications.  In this examination report, the Veteran indicated 
that his last examination was performed in March 1999.  January 
2005 Reports of Medical Examination and History show that the 
Veteran reported that he had high blood pressure, but that his 
blood pressure was normal on examination.

VA medical records showing treatment from April 2004 to November 
2008 consistently reflect that the Veteran's hypertension was 
controlled by medication.

A March 2005 VA general medical examination report shows that the 
Veteran stated that he was diagnosed with hypertension while in 
the National Guard, but he did not remember the year he was 
diagnosed.  He was tried on several medications to control his 
hypertension, and was placed on Norvasc, which was adjusted until 
optimal control was achieved, he also followed a diet and 
exercised.  The Veteran stated that he had no symptoms of 
hypertension, and that while he was stationed in Iraq, he was 
under stress and that it aggravated his hypertension; however, he 
still had no complaints of symptoms.  He saw the doctor for other 
issues, and his blood pressure was found to be elevated.  He was 
started on a second medication, and was continued on this 
regimen, which achieved a borderline level of blood pressure, 
until he went to Kuwait, when the second medication was replaced 
with hydrochlorothiazide.  His blood pressure was then 
stabilized.  He continued on Norvasc and hydrochlorothiazide.  He 
checked his blood pressure at home twice a week and found that it 
ranged between 120 to 130 systolic and 70 to 80 diastolic.  Upon 
examination, the Veteran's blood pressure was 120/76 and 116/80 
lying down, and 126/84 standing.  The diagnosis was a history of 
hypertension controlled on medication, with no evidence of 
cardiac or renal involvement.

Based upon the evidence of record, the Board finds that service 
connection cannot be granted for the Veteran's hypertension.  
While it is apparent that the Veteran had hypertension prior to 
his entry into active duty in January 2003, there is no evidence 
that his hypertension was permanently worsened during active 
duty.  The Veteran's service treatment records do reflect that he 
needed medication adjustments during active duty; however, all of 
the evidence shows that the Veteran's hypertension has been well 
controlled by medications since he left service.  In fact, he 
reported to the VA examiner that he had no symptoms of 
hypertension, and that when he checked his blood pressure 
regularly at home it was normal.  The examiner diagnosed a 
history of hypertension, which was controlled by medication.  
Without a current disability, service connection cannot be 
granted.  Brammer.  The Board notes that the Veteran has 
indicated that he feels that his hypertension was aggravated by 
service.  When the Veteran entered service, he was noted to have 
hypertension which was controlled by medication.  While sincere 
in his assertions, there is no medical evidence that, since 
leaving service, the Veteran has had any times when his 
hypertension has been uncontrolled by medication or that he has 
had any symptoms or complications of hypertension.  As such, 
service connection cannot be granted for hypertension.

Service connection - low back pain

The Veteran contends that he hurt his back while changing a tire 
while on active duty in Kuwait.  He indicated that he went to 
sick call but that all the paper work was not available.  He 
submitted several lay statements which corroborate his 
contentions that he injured his back while changing a tire in 
Kuwait.  

Service treatment records include a March 2004 post-deployment 
medical assessment which shows that the Veteran indicated that he 
did not have recurrent back pain or any back problems.  A March 
2004 Report of Medical Assessment shows that the Veteran was 
assessed with lower back strain.  The examiner noted that his 
back condition had resolved.  The Veteran was discharged from 
active duty in April 2004.  The Veteran reported recurring back 
pain on a January 2005 retention Report of Medical Examination 
for the National Guard.  However, no diagnosis was made.  

A September 2004 VA spine x-ray revealed unremarkable views of 
the lumbar spine without evidence of significant degenerative 
changes, acute fractures, dislocations or significant compression 
deformities.  A January 2005 VA medical record shows that the 
Veteran complained of low back pain.  The assessment was back 
pain with degenerative joint disease.  

A March 2005 VA examination report shows that the complained of 
low back pain, which he described as an aching sensation that 
occurred two to three times per month with prolonged sitting or 
standing.  He had no pain in standing, walking or climbing.  He 
occasionally felt as though his spine locked, especially after 
sitting for a while, making it difficult for him to straighten 
up.  There was no radiation of pain to the lower extremities and 
no weakness, numbness or tingling in the lower extremities.  
Veteran was able to do full movements in flexion, extension, 
lateral flexion and rotation, but that he complained of a pulling 
sensation in his muscles.  Straight leg was negative and there 
was no paraspinous muscle spasm.  A contemporaneous x-ray showed 
a normal examination of the lumbosacral spine.  The examiner 
diagnosed intermittent low back pain, and noted that there was a 
normal x-ray.

A November 2006 VA medical record shows that the Veteran had a 
history of chronic low back pain that had gradually worsened over 
the prior few months.  He recalled no fall or activity or injury 
that precipitated the worsening.  He had no radiation of pain to 
the legs and no weakness, numbness or other neurological symptoms 
in his legs.  Upon examination, the examiner noted that the 
muscles in the lumbar area bilaterally were somewhat increased in 
tone, with no pain or percussion over the spine.  Straight leg 
raising was negative when seated.  The Veteran had excellent 
strength in both legs across knees, ankles and great toes.  
Pinprick sensation was intact in all dermatomes of both feet.  
The impression was flare of chronic low back pain.

A February 2007 VA medical record shows that the Veteran reported 
chronic low back pain with no radiation.  He indicated that it 
improved with medication.  
  
A September 2007 private magnetic resonance imaging (MRI) study 
shows that the Veteran had complained of low back pain with left 
leg pain radiating down the buttocks, lateral side of the thigh 
and anterior lateral portion of the knee.  He indicated that it 
had begun three weeks prior.  The MRI showed that the alignment 
of the lumbar spine was within normal limits.  The Veteran had a 
small subtle disc herniation of the left from the L4-5 interspace 
level with a small fragment of disc that is extruded up behind 
the L4 vertebral body in the lateral recess of the canal.  This 
fragment of the disc only measured about six millimeters in 
diameter and would only be impinging upon the left L4 nerve root 
with no significant encroachment upon the L5 nerve root.  The 
right side of the canal was not significantly compromised.  The 
other disc interspaces were all normal in appearance.  The 
Veteran did not have any bulge, herniation or degeneration in any 
of the other discs.  The impression was a small focal herniation 
of disc material on the left at L4-5 with extruded fragment 
sequestered up behind the L4 vertebral body that appeared to be 
impinging upon the left L4 nerve root.

September 2007 VA medical records show that the Veteran was seen 
for chronic back pain with increased pain in the left buttocks 
and sometimes down the left leg to the knee.  A November 2008 VA 
medical record shows that the Veteran had chronic low back pain, 
and that he had transient left leg radiculopathy with a small L4-
5 disc extrusion in September 2007 managed conservatively with 
resolution of radicular symptoms.  There was no recurrence of the 
left leg symptoms and low back pain pattern was back to baseline.  

The Board finds that, based upon the evidence of record, service 
connection cannot be granted for the Veteran's back disorder.  
With regard to the lay statements submitted by the Veteran, the 
Board notes that the Veteran and his fellow service members are 
competent to provide evidence regarding matters that can be 
observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
The Veteran is not offering these statements in order to make a 
medical diagnosis, but instead is offering these statements for 
the purpose of establishing the in-service back injury.  He is 
competent to do so.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

In terms of credibility, the Veteran's service treatment records 
do not reflect the occurrence of any in-service back injury while 
changing a tire.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit determined that the Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  The Board 
finds that the statements made by the Veteran and provided by the 
Veteran are credible in reporting that the Veteran had back pain 
after changing a tire while in Kuwait.  The statements have been 
consistent and the Veteran's fellow service members have 
supported his contentions, including a service member who was a 
medic at the time of the injury.  

However, while the Veteran has provided competent, credible 
evidence that he hurt his back while on active duty, the medical 
evidence of record does not show that he had a diagnosed disorder 
of his lumbar spine upon leaving service or within one year.  The 
Board notes that a January 2005 VA medical record reflects a 
diagnosis of back pain with degenerative joint disease; however, 
this diagnosis is not based on x-ray evidence of the Veteran's 
spine.  X-rays taken in September 2004 and March 2005 do not show 
arthritis in the Veteran's spine.  Since this diagnosis is not 
based on any clinical evidence, it is not considered competent 
medical evidence.  The Board notes that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The March 2005 VA examiner did not diagnose a lumbar spine 
condition.  In fact, the first competent medical evidence 
reflecting a diagnosed spine condition is the September 2007 MRI 
showing a disc herniation, apparently causing radicular symptoms 
which the Veteran indicated began three weeks prior.  He 
underwent surgery which resolved the radicular symptoms, and the 
record reflects that his back pain returned to baseline.

The Board finds that the evidence of record does not support a 
grant of service connection for low back pain.  In the first four 
years that after the Veteran was released from service, the 
Veteran was not diagnosed with any back disorder, and only 
reflected back pain.  The Board notes that pain is not a separate 
disability for VA disability compensation purposes.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, 
the Veteran's claim for entitlement to service connection for low 
back pain is denied.  

As noted, the Veteran has contended he has hypertension which was 
aggravated by service and low back pain which began during 
service, and, as such, both should be service-connected.  
However, as the Veteran does not have medical training, he is not 
competent to render opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Evaluation of initial disability rating - PTSD

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10. Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran. 38 C.F.R. § 4.3. 

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period is 
to be considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran contends that his PTSD symptoms are more severe than 
his assigned 30 percent disability rating suggests and that he is 
eligible for a higher disability rating.

The Veteran's service-connected PTSD is rated 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 
percent schedular evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned upon a showing of occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week, difficulty in understanding complex commands; 
impairment of short- or long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.

VA medical records show that, from April 2004 to November 2008, 
the Veteran was alert and oriented to person, place and time, his 
speech was normal rate and rhythm, his mood was dysphoric, his 
affect was appropriate, his thought process was logical, abstract 
thinking was normal, he had no hallucinations, no evidence of 
psychotic thinking, normal judgment and no suicidal or homicidal 
ideation.  Insight was present and memory was good.  At times his 
mood was depressed and at times is was euthymic.  He was assigned 
a GAF score of 50 at his April 2005 VA treatment.

An April 2007 VA PTSD examination showed that the Veteran had 
isolation of affect when talking about Iraq.  There were no 
delusions or hallucinations or suicidal or homicidal ideation.  
He was fully oriented with recent and remote memory intact.  He 
had some trouble concentrating, which was manifested in 
difficulty recalling dates and time spans.  He was able to 
discuss current events with insight.  He struggled with 
depressive symptoms and continued to have startle response, 
intrusive thoughts, and avoidance of things which reminded him of 
Iraq.  He also had a high level of anxiety, irritability and 
trouble concentrating. He was alienated from people and found 
himself to be a loner, when he used to enjoy doing things with 
other people.  He had dreams which reminded him of his experience 
in Iraq which woke him up one to two times per week.  He 
indicated that his sleep was always restless and he did not feel 
rested.  He was diagnosed with chronic PTSD and episodic alcohol 
abuse.  

March 2009 VA medical records show that the Veteran was gainfully 
employed and socially active with his children and immediate 
family.  He denied psychosis, suicidal or homicidal ideations.  
He still had nightmares and flashbacks, but the examiner noted 
that he was stable at the time of the examination.

A December 2009 VA medical record showed that the Veteran's 
current PTSD symptoms were withdrawal, sadness, anxiety, 
anhedonia, and decreased libido.  His nightmares and insomnia had 
improved.

A December 2009 VA examination report shows that the examiner 
noted that a March 2009 VA medical record reflected that the 
Veteran's symptoms were insomnia, nightmares and flashbacks.  The 
examination revealed that the Veteran did not have a social life 
and isolated himself with his family.  Upon examination, his 
speech was unremarkable and spontaneous.  This attitude was 
friendly and cooperative, his affect was appropriate, his mood 
was anxious and depressed, he was intact to person, place and 
time, his thought process and thought content were unremarkable.  
He had no delusions.  He had concentration difficulties.  His 
judgment was such that the Veteran understood the outcome of his 
behavior.  His insight was such that he understood that he had a 
problem.  He had nightmares and took medication to sleep.  He had 
no obsessive/ritualistic behavior, no panic attacks, suicidal or 
homicidal thoughts.  His memory was normal in remote and recent 
memory.  He indicated that he was drinking about eight to ten 
drinks per night.  The examiner noted that the Veteran's symptoms 
were chronic and had been constant since Iraq and moderated in 
severity.  The Veteran was diagnosed with chronic PTSD and 
alcohol abuse.  He was assessed with a GAF score of 55.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the 'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DSM-IV, p. 32).  Scores from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score in the range of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peer or coworkers).  The Veteran was assessed as having GAF 
scores of 50 and 55.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that 'a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.

The Veteran's symptoms, taking into account his treatment history 
and his assessed GAF score on recent examination, are consistent 
with a finding of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: nightmares; 
flashbacks; startle response; depression; poor concentration; 
impaired sleeping; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  The overall picture of the Veteran's current PTSD 
symptoms and his GAF score assigned by the VA examiner indicates 
that the Veteran's current condition more nearly approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The 
Veteran's PTSD disability picture falls within the criteria for a 
50 percent rating, and the preponderance of the evidence is 
against entitlement to a disability rating of 70 percent.  
Significantly, the evidence of record is totally devoid of any 
report of obsessional behavior, illogical speech, or irrelevant 
speech such as to warrant a 70 percent evaluation for PTSD.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a basis 
for assigning a rating higher than 50 percent at this time.  38 
U.S.C.A. § 5107 (West 2002).

In reaching this decision the Board considered whether the 
Veteran's service-connected PTSD, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  Significantly, no evidence has been 
presented showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due solely 
to the Veteran's PTSD, as to render impractical the application 
of the regular schedular standards.  In light of the foregoing, 
the Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  The Board is therefore not required to remand this matter 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).

In reaching this determination, the Board has considered whether, 
under Fenderson, supra, a higher rating might be warranted for 
any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that the 
Veteran's PTSD has been persistently more severe than the extent 
of disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.


ORDER

Service connection for hypertension is denied.

Service connection for low back pain is denied.

A disability rating of 50 percent for PTSD is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


